 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       SEATTLE TIMES COMPANY,
 8                           Plaintiff,
 9         v.
                                                      C13-1463 TSZ
10     TRAVELERS CASUALTY AND
       SURETY COMPANY (as successor-in-               MINUTE ORDER
11     interest to Aetna Casualty and Surety
       Company),
12
                             Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
            (1)     Defendant’s motion for reconsideration, docket no. 194, is DENIED.
     Before the Order dated November 12, 2019, docket no. 193, was entered, all parties,
16
     including defendant, were given a chance to review and object to or comment on a draft
     of such order. See Minute Order at ¶ 1 (docket no. 189). Having not taken advantage of
17
     the opportunity to articulate its position, defendant will not now be heard to complain
     about the Court’s analysis. See Local Civil Rule 7(h) (requiring that parties bring their
18
     arguments to the Court’s attention with “reasonable diligence”). Moreover, defendant
     has failed to establish any “manifest error” in the Court’s ruling. See id. Contrary to
19
     defendant’s assertion, to evaluate the reasonableness of the then-proposed settlement
     between General Insurance Company of America (“General”) and Seattle Times
20
     Company, the Court was required to consider how the losses at issue would be allocated
     among the various insurance policies. See Order at 9:6-8 (docket no. 193). In its motion
21
     for reconsideration, defendant references only one component of the Court’s hypothetical
     apportionments, namely as set forth in Table 1 on Page 10 of the Order, contending that
22

23

     MINUTE ORDER - 1
 1 the Court erroneously included “the General excess policy in an equal contribution with
   the underlying General primary policy, before the primary policy is exhausted.” See
 2 Mot. at 2 (docket no. 194). Defendant misunderstands. Table 1 reflects that, of the
   $429,211.777 in soil remediation expenses owed by Seattle Times Company pursuant to
 3 a contract, the first $100,000 would exhaust the balance of General’s primary policy. As
   a result, the remaining amount would be split evenly among General’s excess policy for
 4 1984-1985 and defendant’s primary policy for 1985-1986, assuming that coverage was
   owed, an issue about which the Court expressly reserved judgment.
 5
           (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

 7         Dated this 2nd day of December, 2019.

 8                                                   William M. McCool
                                                     Clerk
 9
                                                     s/Karen Dews
10                                                   Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
